Building Science Servs., LLC v Foss (2019 NY Slip Op 03221)





Building Science Servs., LLC v Foss


2019 NY Slip Op 03221


Decided on April 26, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, TROUTMAN, AND WINSLOW, JJ.


540 CA 18-01774

[*1]BUILDING SCIENCE SERVICES, LLC, PLAINTIFF-RESPONDENT,
vTHOMAS FOSS AND ACCESSIBILITY SERVICES/UNITED SPINAL ASSOCIATION, INC., DEFENDANTS-APPELLANTS. 


WEBSTER SZANYI LLP, BUFFALO (ANDREW O. MILLER OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (JEFFREY A. CARLINO OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Frank A. Sedita, III, J.), entered March 23, 2018. The order, inter alia, granted the motion of plaintiff for leave to amend its complaint. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on April 8, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: April 26, 2019
Mark W. Bennett
Clerk of the Court